        Case 4:20-cv-00792-BSM Document 22 Filed 05/03/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

RICHARD GILLIAM                                                              PLAINTIFF
#209415

v.                            No: 4:20-CV-00792-BSM


STEVE LOPEZ, Administrator,
Lonoke County Sheriff’s Office, et at.                                   DEFENDANTS

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed without prejudice.

      IT IS SO ORDERED this 3rd day of May, 2021.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
